UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: March 1, 2014 – May 31, 2014 Item 1.Schedule of Investments. DIVIDEND PLUS+ INCOME FUND SCHEDULE OF INVESTMENTS MAY 31, 2014 (Unaudited) Shares Security Description Value Common Stock - 47.2% Communications - 1.5% Time Warner Cable, Inc. (a)(b) $ Consumer Discretionary - 2.9% The Home Depot, Inc. (a)(b) Whirlpool Corp. (a)(b) Consumer Staples - 4.4% Archer-Daniels-Midland Co. (a)(b) Diageo PLC, ADR (a)(b) Walgreen Co. (a)(b) Energy - 8.2% Chevron Corp. (a)(b) Noble Corp. PLC (a)(b) Occidental Petroleum Corp. (a)(b) Royal Dutch Shell PLC, ADR (a)(b) Schlumberger, Ltd. (a)(b) The Williams Cos., Inc. (a)(b) Financials - 8.8% ACE, Ltd. (a)(b) JPMorgan Chase & Co. (a)(b) Lazard, Ltd., Class A (a)(b) NorthStar Realty Finance Corp. REIT (a)(b) The Chubb Corp. (a)(b) Wells Fargo & Co. (a)(b) Health Care - 9.6% Abbott Laboratories (a)(b) Amgen, Inc. (a)(b) Covidien PLC (a)(b) GlaxoSmithKline PLC, ADR (a)(b) Johnson & Johnson (a)(b) Medtronic, Inc. (a)(b) Industrials - 4.9% General Electric Co. (a)(b) Honeywell International, Inc. (a)(b) The Boeing Co. (a)(b) Information Technology - 6.9% Altera Corp. (a)(b) Apple, Inc. (a)(b) EMC Corp. (a)(b) QUALCOMM, Inc. (a)(b) Xilinx, Inc. (a)(b) Total Common Stock (Cost $34,020,528) Money Market Fund - 40.2% Fidelity Institutional Cash Money Market Fund, 0.05% (c) (Cost $30,555,782) Total Investments - 87.4% (Cost $64,576,310)* $ Total Written Options - (0.8)% (Premiums Received $(645,594))* ) Other Assets & Liabilities, Net – 13.4% Net Assets – 100.0% $ DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN MAY 31, 2014 (Unaudited) Contracts Security Description Strike Price Exp. Date Value Written Options - (0.8)% Call Options Written - (0.7)% Abbott Laboratories $ 06/14 $ Abbott Laboratories 06/14 Abbott Laboratories 07/14 ACE, Ltd. 06/14 ACE, Ltd. 06/14 ACE, Ltd. 07/14 Altera Corp. 06/14 Altera Corp. 06/14 Altera Corp. 06/14 Altera Corp. 06/14 Altera Corp. 06/14 Altera Corp. 07/14 Amgen, Inc. 06/14 Amgen, Inc. 06/14 Amgen, Inc. 07/14 Amgen, Inc. 07/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 07/14 Apple, Inc. 07/14 Archer-Daniels-Midland Co. 06/14 Archer-Daniels-Midland Co. 06/14 Archer-Daniels-Midland Co. 06/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Chevron Corp. 06/14 Chevron Corp. 06/14 Chevron Corp. 07/14 Chevron Corp. 07/14 Chevron Corp. 07/14 Covidien PLC 06/14 Covidien PLC 07/14 Covidien PLC 07/14 Diageo PLC, ADR 06/14 Diageo PLC, ADR 07/14 EMC Corp. 06/14 EMC Corp. 06/14 EMC Corp. 06/14 EMC Corp. 06/14 EMC Corp. 06/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 General Electric Co. 06/14 General Electric Co. 06/14 General Electric Co. 06/14 General Electric Co. 07/14 General Electric Co. 07/14 GlaxoSmithKline PLC, ADR 06/14 GlaxoSmithKline PLC, ADR 06/14 GlaxoSmithKline PLC, ADR 07/14 Honeywell International, Inc. 06/14 Honeywell International, Inc. 06/14 Honeywell International, Inc. 07/14 Johnson & Johnson 07/14 Johnson & Johnson 07/14 Johnson & Johnson 07/14 JPMorgan Chase & Co. 06/14 JPMorgan Chase & Co. 06/14 JPMorgan Chase & Co. 06/14 JPMorgan Chase & Co. 07/14 JPMorgan Chase & Co. 07/14 JPMorgan Chase & Co. 07/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 07/14 Medtronic, Inc. 06/14 Medtronic, Inc. 06/14 Medtronic, Inc. 07/14 Medtronic, Inc. 07/14 Medtronic, Inc. 07/14 Medtronic, Inc. 07/14 Medtronic, Inc. 07/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 07/14 Noble Corp. PLC 07/14 Noble Corp. PLC 07/14 NorthStar Realty Finance Corp. REIT 06/14 NorthStar Realty Finance Corp. REIT 06/14 NorthStar Realty Finance Corp. REIT 06/14 NorthStar Realty Finance Corp. REIT 07/14 NorthStar Realty Finance Corp. REIT 07/14 Occidental Petroleum Corp. 06/14 Occidental Petroleum Corp. 06/14 Occidental Petroleum Corp. 07/14 Occidental Petroleum Corp. 07/14 QUALCOMM, Inc. 06/14 QUALCOMM, Inc. 07/14 QUALCOMM, Inc. 07/14 QUALCOMM, Inc. 07/14 QUALCOMM, Inc. 07/14 Royal Dutch Shell PLC, ADR 06/14 Schlumberger, Ltd. 06/14 Schlumberger, Ltd. 07/14 Schlumberger, Ltd. 07/14 The Boeing Co. 06/14 The Boeing Co. 06/14 The Boeing Co. 06/14 The Boeing Co. 07/14 The Boeing Co. 07/14 The Chubb Corp. 06/14 The Chubb Corp. 06/14 The Chubb Corp. 07/14 The Home Depot, Inc. 06/14 The Home Depot, Inc. 06/14 The Home Depot, Inc. 06/14 The Home Depot, Inc. 07/14 The Home Depot, Inc. 07/14 The Williams Cos., Inc. 06/14 The Williams Cos., Inc. 06/14 The Williams Cos., Inc. 06/14 The Williams Cos., Inc. 07/14 The Williams Cos., Inc. 07/14 Time Warner Cable, Inc. 06/14 Time Warner Cable, Inc. 07/14 Time Warner Cable, Inc. 07/14 Walgreen Co. 06/14 Walgreen Co. 06/14 Walgreen Co. 06/14 Walgreen Co. 06/14 Walgreen Co. 07/14 Walgreen Co. 07/14 Walgreen Co. 07/14 Wells Fargo & Co. 06/14 Wells Fargo & Co. 06/14 Wells Fargo & Co. 07/14 Wells Fargo & Co. 07/14 Wells Fargo & Co. 07/14 Wells Fargo & Co. 07/14 Wells Fargo & Co. 07/14 Whirlpool Corp. 06/14 Whirlpool Corp. 06/14 Whirlpool Corp. 07/14 Xilinx, Inc. 06/14 Xilinx, Inc. 06/14 Xilinx, Inc. 07/14 Total Call Options Written (Premiums Received $(385,623)) Put Options Written - (0.1)% Abbott Laboratories 06/14 Abbott Laboratories 06/14 Abbott Laboratories 06/14 Abbott Laboratories 06/14 Abbott Laboratories 07/14 Abbott Laboratories 07/14 ACE, Ltd. 06/14 ACE, Ltd. 06/14 ACE, Ltd. 07/14 Altera Corp. 06/14 Altera Corp. 06/14 Altera Corp. 06/14 Altera Corp. 07/14 Amgen, Inc. 06/14 Amgen, Inc. 06/14 Amgen, Inc. 07/14 Amgen, Inc. 07/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 06/14 Apple, Inc. 07/14 Apple, Inc. 07/14 Apple, Inc. 07/14 Archer-Daniels-Midland Co. 06/14 Archer-Daniels-Midland Co. 06/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Archer-Daniels-Midland Co. 07/14 Chevron Corp. 06/14 Chevron Corp. 07/14 Chevron Corp. 07/14 Chevron Corp. 07/14 Comcast Corp. 06/14 Comcast Corp. 06/14 Comcast Corp. 06/14 Comcast Corp. 07/14 Comcast Corp. 07/14 Comcast Corp. 07/14 Comcast Corp. 07/14 Covidien PLC 06/14 Covidien PLC 06/14 Covidien PLC 06/14 Covidien PLC 06/14 Covidien PLC 07/14 Diageo PLC, ADR 06/14 Diageo PLC, ADR 06/14 Diageo PLC, ADR 07/14 EMC Corp. 06/14 EMC Corp. 06/14 EMC Corp. 06/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 EMC Corp. 07/14 General Electric Co. 06/14 General Electric Co. 06/14 General Electric Co. 06/14 General Electric Co. 06/14 General Electric Co. 07/14 General Electric Co. 07/14 General Electric Co. 07/14 General Electric Co. 07/14 GlaxoSmithKline PLC, ADR 06/14 GlaxoSmithKline PLC, ADR 06/14 GlaxoSmithKline PLC, ADR 06/14 GlaxoSmithKline PLC, ADR 07/14 GlaxoSmithKline PLC, ADR 07/14 Honeywell International, Inc. 06/14 Honeywell International, Inc. 06/14 Honeywell International, Inc. 07/14 Honeywell International, Inc. 07/14 Johnson & Johnson 06/14 Johnson & Johnson 06/14 Johnson & Johnson 06/14 Johnson & Johnson 06/14 Johnson & Johnson 07/14 JPMorgan Chase & Co. 06/14 JPMorgan Chase & Co. 06/14 JPMorgan Chase & Co. 07/14 JPMorgan Chase & Co. 07/14 JPMorgan Chase & Co. 07/14 JPMorgan Chase & Co. 07/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 06/14 Lazard, Ltd., Class A 07/14 Lazard, Ltd., Class A 07/14 Medtronic, Inc. 06/14 Medtronic, Inc. 06/14 Medtronic, Inc. 06/14 Medtronic, Inc. 06/14 Medtronic, Inc. 07/14 Medtronic, Inc. 07/14 Medtronic, Inc. 07/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 06/14 Noble Corp. PLC 07/14 Noble Corp. PLC 07/14 Noble Corp. PLC 07/14 NorthStar Realty Finance Corp. REIT 06/14 NorthStar Realty Finance Corp. REIT 06/14 NorthStar Realty Finance Corp. REIT 06/14 NorthStar Realty Finance Corp. REIT 07/14 NorthStar Realty Finance Corp. REIT 07/14 Occidental Petroleum Corp. 06/14 Occidental Petroleum Corp. 06/14 Occidental Petroleum Corp. 06/14 Occidental Petroleum Corp. 07/14 Occidental Petroleum Corp. 07/14 Occidental Petroleum Corp. 07/14 QUALCOMM, Inc. 06/14 QUALCOMM, Inc. 06/14 QUALCOMM, Inc. 06/14 QUALCOMM, Inc. 06/14 QUALCOMM, Inc. 06/14 QUALCOMM, Inc. 07/14 QUALCOMM, Inc. 07/14 Royal Dutch Shell PLC, ADR 06/14 Schlumberger, Ltd. 06/14 Schlumberger, Ltd. 07/14 Schlumberger, Ltd. 07/14 The Boeing Co. 06/14 The Boeing Co. 06/14 The Boeing Co. 06/14 The Boeing Co. 07/14 The Boeing Co. 07/14 The Chubb Corp. 06/14 The Chubb Corp. 07/14 The Home Depot, Inc. 06/14 The Home Depot, Inc. 06/14 The Home Depot, Inc. 06/14 The Home Depot, Inc. 07/14 The Home Depot, Inc. 07/14 The Williams Cos., Inc. 06/14 The Williams Cos., Inc. 06/14 The Williams Cos., Inc. 06/14 The Williams Cos., Inc. 07/14 The Williams Cos., Inc. 07/14 Time Warner Cable, Inc. 06/14 Walgreen Co. 06/14 Walgreen Co. 06/14 Walgreen Co. 06/14 Walgreen Co. 06/14 Walgreen Co. 07/14 Walgreen Co. 07/14 Walgreen Co. 07/14 Wells Fargo & Co. 06/14 Wells Fargo & Co. 06/14 Wells Fargo & Co. 06/14 Wells Fargo & Co. 07/14 Wells Fargo & Co. 07/14 Wells Fargo & Co. 07/14 Whirlpool Corp. 06/14 Whirlpool Corp. 06/14 Whirlpool Corp. 06/14 Whirlpool Corp. 07/14 Xilinx, Inc. 06/14 Xilinx, Inc. 06/14 Xilinx, Inc. 06/14 Xilinx, Inc. 06/14 Xilinx, Inc. 07/14 Total Put Options Written (Premiums Received $(259,971)) Total Written Options - (0.8)% (Premiums Received $(645,594)) $ DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN MAY 31, 2014 (Unaudited) ADR American Depositary Receipt PLC Public Limited Company REIT Real Estate Investment Trust (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Variable rate security. Rate presented is as of May 31, 2014. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of May 31, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Money Market Fund - - Total Investments At Value - Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Written Options ) ) - ) Total Liabilities ** $ ) $ ) $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as written options, which are valued at their market value at period end. There were no transfers among Level 1, Level 2 and Level 3 for the period ended May 31, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date July 7, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date July 7, 2014 By /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date July 7, 2014
